UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-21195
                         Summary Calendar




                        YVETTE BATISTE, MD

                                             Plaintiff - Appellant


                              VERSUS


  C.H. WILKINSON PHYSICIAN NETWORK; CHRISTUS MEDICAL GROUP; THE
HOUSTON METROPOLITAN HEALTH NETWORK; JOHN MOORE


                                             Defendants - Appellees



           Appeal from the United States District Court
            For the Southern District of Texas, Houston
                            H-00-CV-2374
                         September 18, 2002



Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      We affirm the judgment of the district court essentially for

the reasons stated in its Memorandum and Order of October 15, 2001.

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.